Exhibit 10.16.2


Executed Version

AMENDMENT No. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT
AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”),
dated as of February 23, 2016, to that certain Amended and Restated Credit
Agreement, dated as of December 19, 2013 (as amended, supplemented or otherwise
modified through the date hereof, the “Credit Agreement”) among WALTER
INVESTMENT MANAGEMENT CORP., a Maryland corporation (the “Borrower”), the
lenders from time to time party thereto and CREDIT SUISSE AG, as administrative
agent (in such capacity, the “Administrative Agent”) and collateral agent.
RECITALS:
WHEREAS, Section 9.08 of the Credit Agreement permits the Credit Agreement to be
amended from time to time by the Borrower and the Required Lenders;
WHEREAS, the Borrower, the Administrative Agent, the Collateral Agent and the
Lenders identified on the signature pages hereto which collectively constitute
the Required Lenders have agreed to amend certain provisions of the Credit
Agreement, subject to the terms and conditions set forth herein; and
WHEREAS, the Administrative Agent, acting at the direction of the Required
Lenders, has agreed to enter into this Agreement on the terms set forth herein.
NOW, THEREFORE, the parties hereto agree as follows:
Section 1. Defined Terms. Unless otherwise specifically defined herein, each
term used herein (including in the recitals above) that is defined in the Credit
Agreement has the meaning assigned to such term in the Credit Agreement.
Section 2. Amendments to Credit Agreement.
(a) Section 1.01 of the Credit Agreement is hereby amended by (i) inserting the
following defined terms in the proper alphabetical placement:
“Amendment No. 1 Effective Date” shall mean February 23, 2016.
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a



--------------------------------------------------------------------------------

2

subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
and (ii) revising the first sentence in the definition of “Defaulting Lender” by
(x) deleting the word “or” immediately prior to the phrase “(ii) had appointed
for it a receiver” and (y) inserting the phrase “, or (iii) become the subject
of a Bail-in Action” immediately following the phrase “or federal regulatory
authority acting in such a capacity”.
(b) Section 2.20 of the Credit Agreement is hereby amended by adding the
following clause (h) at the end thereof:
(h)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the Amendment No. 1 Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
(c) Section 2.24(a) of the Credit Agreement is hereby amended by replacing the
word “No” at the beginning of the second sentence in clause (iv) thereof with
the phrase “Subject to Section 9.20, no”.
(d) Section 9.04(l) of the Credit Agreement is hereby amended by:
(i)         deleting the phrase “(and solely through)” prior to the phrase
“Dutch Auctions open to all Lenders” and inserting “(x)” prior to the phrase
“Dutch Auctions open to all Lenders”;
(ii).        inserting the phrase “or (y) open market purchases, in each case”
immediately following the phrase “Dutch Auctions open to all Lenders”;
(iii)        deleting the comma prior to the phrase “subject to the following
limitations and other provisions”;



--------------------------------------------------------------------------------

3

(iv)        replacing the contents of clause (i) thereof with “[reserved];”; and
(v)        inserting the phrase “or open market purchases” immediately following
the phrase “in connection with a Dutch Auction” in clause (vi) thereof.
(e) The Credit Agreement is hereby amended by inserting the following Section
9.20 immediately following the end of Section 9.19 thereof:
Section 9.20     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Credit Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
(f) Exhibit L to the Credit Agreement is hereby amended by deleting the phrase
“and no more than four Auctions may be made in any period of four consecutive
fiscal quarters of the Borrower” at the end of the paragraph therein entitled
“Summary”.


Section 3. Conditions. This Agreement shall become effective as of the first
date (the “Effective Date”) when each of the following conditions shall have
been satisfied:
(i)    the Administrative Agent shall have received from the Borrower, Lenders
which together constitute the Required Lenders and the Administrative Agent an
executed counterpart hereof or other written confirmation (in form satisfactory
to the Administrative Agent) that such party has signed a counterpart hereof;
and
(ii)    the Borrower shall have paid any expenses owing by the Borrower to the
Administrative Agent under Section 8 of this Agreement.
Section 4. Representations of the Borrower. The Borrower represents and warrants
that:



--------------------------------------------------------------------------------

4

(a) each of the representations and warranties made by any Credit Party in or
pursuant to the Credit Documents is true and correct in all material respects
(or, in the case of any representation and warranty qualified by materiality, in
all respects) on and as of the Effective Date (except to the extent such
representations and warranties are specifically made as of an earlier date, in
which case such representations and warranties were true and correct in all
material respects (or, in the case of any representation and warranty qualified
by materiality, in all respects) as of such date); and
(b) no Default or Event of Default has occurred and is continuing on and as of
the Effective Date.
Section 5. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
Section 6. Effect of This Agreement. Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of any Lender or
Administrative Agent under the Credit Agreement or any other Credit Document,
and shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Credit Document, all of which are ratified and affirmed
in all respects and shall continue in full force and effect. Nothing herein
shall be deemed to entitle any Credit Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Credit Document in similar or different circumstances.
Section 7. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
Section 8. Miscellaneous. This Agreement shall constitute a Credit Document for
all purposes of the Credit Agreement. In accordance with Section 9.05 of the
Credit Agreement, the Borrower agrees to reimburse the Administrative Agent for
its reasonable and documented out-of-pocket expenses in connection with this
Agreement, including the reasonable and documented fees, charges and
disbursements of counsel for the Administrative Agent. Each Lender party hereto
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own decision to enter into
this Agreement. The Lenders party hereto hereby expressly consent to the
execution of, and direct the Administrative Agent to execute, this Agreement and
agree that the Administrative Agent is fully protected by the provisions of
Article 8 of the Credit Agreement, including the third paragraph thereof.


[remainder of page intentionally left blank]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


WALTER INVESTMENT MANAGEMENT CORP., as Borrower
By:
/s/ Cheryl Collins
 
Name:
Cheryl A. Collins
 
Title:
Senior Vice President and Treasurer




[Amendment No. 1 to Credit Agreement – Signature Page]

--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and as
Collateral Agent
By:
/s/ Doreen Barr
Name: Doreen Barr
Title: Authorized Signatory




By:
/s/ Warren Van Heyst
Name: /s/ Warren Van Heyst
Title: Authorized Signatory










[Amendment No. 1 to Credit Agreement –Signature Page]